DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Applicant(s) Response to Official Action 
The response filed on 06/06/2022 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below.












Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claim 1, the Applicants argues:
Wright nor Akin disclose "… based on such automatic correlation, determining a geospatial coordinate for the visual target in the search region that differs from geospatial coordinates of the flying vehicle." [Remarks: Pages 9-11]
Hamidi does not disclose determining a geospatial coordinate for a visual target having an assistive device including a global positioning system (GPS) device in a search region that differs from geospatial coordinates of a flying vehicle, based on automatic correlation. [Remarks: Page 11]

Regarding claims 4, 5, 7, 9-12 and 16, the Applicant argues:
None of the other cited references cure the deficiencies of the combination of Wright, Akin, and Hamidi. Accordingly, Applicant respectfully requests the Office to withdraw the 35 U.S.C. 103 rejections of claims 4, 5, 7, 9-12, and 16.  [Remarks: Page 11]

Examiner’s Response:
Regarding claim 1, the Examiner contends:
Neither Wright nor Akin are used to teach the limitation. Further, Hamidi is applied to teach: “based on such automatic correlation (i.e., geo-location process), determining a geospatial coordinate (i.e., geo-location) for the visual target (i.e., object or specific targets) in the search region (i.e., captured frame) that differs from geospatial coordinates of the flying vehicle (Hamidi: Fig. 1a-c & Pgs. 270-271, sections 2-2.3.1 disclose accurate 3D geo-location of any object or target visible in the captured oblique image frame (image frame captured at an angle via UAV) can be obtained using refined camera parameters following a forward geo-referencing process. The oblique image determines a geo-location for the visual target differs from the geo-location or geospatial coordinates of the UAV.).”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining a geospatial coordinate for a visual target having an assistive device including a global positioning system (GPS) device in a search region that differs from geospatial coordinates of a flying vehicle, based on automatic correlation.) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the purposes of elucidation, Akin teaches determining a geospatial coordinate for a visual target having an assistive device including a global positioning system (GPS) device in a search region (Akin: Paras. [0032]-[0033] disclose the target having a transmitting device in proximity that includes GPS.) and Hamidi teaches based on such automatic correlation (i.e., geo-location process), determining a geospatial coordinate (i.e., geo-location) for the visual target (i.e., object or specific targets) in the search region (i.e., captured frame) that differs from geospatial coordinates of the flying vehicle (Hamidi: Fig. 1a-c & Pgs. 270-271, sections 2-2.3.1 disclose accurate 3D geo-location of any object or target visible in the captured oblique image frame (image frame captured at an angle via UAV) can be obtained using refined camera parameters following a forward geo-referencing process. The oblique image determines a geo-location for the visual target differs from the geo-location or geospatial coordinates of the UAV.).

Regarding claims 4, 5, 7, 9-12 and 16, the Examiner contends:
Please see the examiner’s response, regarding claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (EP 3133413 A2 – already of record) in view of Akin (US 2014/0279096 A1) in further view of Hamidi et al., hereinafter referred to as Hamidi (“Precise 3D Geo-Location of UAV Images Using Geo-Referenced Data”; Pub. 2015; Pgs. 269-275; URL: https://pdfs.semanticscholar.org/4714/233ac9d5151d5a527673a1e549335b77bb93.pdf – already of record). 

As per claim 1, Wright discloses a method of automatically geolocating a visual target (Wright: Abstract.), comprising: 
affirmatively identifying a visual target in an aerial photograph of a search region captured by a flying vehicle operating in the search region, (Wright: Fig. 8. [0018], Para. [0042] discloses the SAV flying along a trajectory path that includes a visual target 804 and using its optical sensors to acquire real-time images of the target 804 along the terminal portion 812.); 
automatically correlating the aerial photograph of the search region to a geo-tagged photograph of the search region, wherein the geo-tagged photograph is labelled with pre-defined geospatial coordinates (Wright: Paras. [0015], [0016], [0028] disclose a comparator 110 is configured to perform optical image correlation of the real-time acquired images to geodetic reference imagery of the plurality of geodetic reference images in the database 108 by comparing image by image to determine whether an acquired real-time image matches a stored geodetic reference image [i.e., geo-tagged photograph] in the database 108.); 



However Wright does not explicitly disclose “… the visual target having an assistive device including a global positioning system (GPS) device … based on such automatic correlation, determining a geospatial coordinate for the visual target in the search region; receiving from the assistive device a measured location assessed by the GPS device; and
verifying whether the determined geospatial coordinate for the visual target corresponds with the measured location assessed by the GPS device.”
Further, Akin is in the same field of endeavor and teaches the visual target having an assistive device including a global positioning system (GPS) device (Akin: Paras. [0032]-[0033] disclose the target having a transmitting device in proximity that includes GPS.).
receiving from the assistive device a measured location assessed by the GPS device (Akin: Paras. [0032]-[0033] disclose location measured via GPS compared to geotagged images is received.); and
verifying whether the determined geospatial coordinate for the visual target corresponds with the measured location assessed by the GPS device (Akin: Paras. [0032]-[0033] disclose the payment provider validates whether the determined geospatial coordinate for the visual target [i.e., geotagged images] corresponds with the measured location assessed by the GPS device [i.e., transmitting device’s measured GPS location].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wright and Akin before him or her, to modify the assistive device of Wright to include the GPS measured location feature as described in Akin. The motivation for doing so would have been to improve accuracy for location-based coordinates associated with a target.
However Wright-Akin do not explicitly disclose “… based on such automatic correlation, determining a geospatial coordinate for the visual target in the search region that differs from geospatial coordinates of the flying vehicle …”.  
Furthermore, Hamidi is in the same field of endeavor and teaches based on such automatic correlation (i.e., geo-location process), determining a geospatial coordinate (i.e., geo-location) for the visual target (i.e., object or specific targets) in the search region (i.e., captured frame) that differs from geospatial coordinates of the flying vehicle (Hamidi: Fig. 1a-c & Pgs. 270-271, sections 2-2.3.1 disclose accurate 3D geo-location of any object or target visible in the captured oblique image frame (image frame captured at an angle via UAV) can be obtained using refined camera parameters following a forward geo-referencing process. The oblique image determines a geo-location for the visual target differs from the geo-location or geospatial coordinates of the UAV.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wright-Akin and Hamidi before him or her, to modify the image correlation system of Wright-Akin to include the automatic correlation determining geospatial coordinate feature as described in Hamidi. The motivation for doing so would have been to improve geo-location accuracy by providing robust matching strategies.

	As per claim 2, Wright-Akin-Hamidi disclose the method of claim 1, wherein the geo-tagged photograph of the search region is a satellite photograph of the search region (Hamidi: Pgs. 271-272, section 3 discloses the geo-tagged photograph of the search region is a satellite photograph of the search region provided by the Google Earth database.).

	As per claim 15, Wright-Akin-Hamidi disclose the method of claim 1, wherein the flying vehicle is an autonomous flying vehicle configured to automatically deploy to an aerial region substantially above the visual target for capturing the aerial photograph (Wright: Fig. 8 & Paras. [0035], [0042] disclose the SAV is an autonomous flying vehicle configured to automatically deploy to a programmed aerial region substantially above the visual target 804 for capturing the aerial photograph.).

	As per claim 17, Wright-Akin-Hamidi disclose the method of claim 1, wherein automatically correlating the aerial photograph of the search region to the geo-tagged photograph of the search region includes automatically computer-assessing a homography (i.e., image registration) between the aerial photograph and the geo-tagged photograph (Wright: Paras. [0015], [0016], [0028], [0032] disclose a comparator 110 is configured to perform image registration of the real-time acquired images to geodetic reference imagery of the plurality of geodetic reference images in the database 108 by comparing image by image to determine whether an acquired real-time image matches a stored geodetic reference image [i.e., geo-tagged photograph] in the database 108.).

	As per claim 18, Wright-Akin-Hamidi disclose the method of claim 17, wherein computer-assessing the homography is based on comparing a set of derived image features of the aerial photograph having a smaller dimensionality than the aerial photograph, to a corresponding set of derived image features of the geo-tagged photograph having a smaller dimensionality than the geo-tagged photograph (Hamidi: Pgs. 271-273, section 3 disclose as shown in figure 10, the homography for the reference image [i.e., big frame] and the UAV image [i.e., middle sized dark gray frame] includes using derived image features that are smaller in dimensionality [i.e., small light gray frame] of the original UAV image [i.e., middle sized dark gray frame]. The mapping uses features of the geo-tagged referenced image having a smaller dimensionality than the geo-tagged original referenced image [i.e., big frame].).











Claims 4-5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Akin in view of Hamidi in further view of Peeters et al., hereinafter referred to as Peeters (US 8,983,682 B1).

As per claim 4, Wright-Akin-Hamidi disclose the method of claim 1, wherein the visual target is a human user (Hamidi: Pgs. 271-273, section 3 discloses the geo-tagged photograph of the satellite photograph includes the determined geospatial coordinates that are mapped to the UAV image and presented in figures 6-9.).
However Wright-Akin-Hamidi do not explicitly disclose “… a human user that carries the assistive device.”
	Further, Peeters is in the same field of endeavor and teaches a human user that carries the assistive device (Peeters: Col. 9 ll. 58-59 & Col. 10. ll. 13-18 disclose the human user using a remote assistive device 406 that provides the determined coordinates.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wright-Akin-Hamidi and Peeters before him or her, to modify the targeting system of Wright-Akin-Hamidi to include the human carrying assisted device feature as described in Peeters. The motivation for doing so would have been to improve navigation by providing enhanced mapping data. 

	As per claim 5, Wright-Akin-Hamidi-Peeters disclose the method of claim 4, wherein the assistive device is a head-mounted device worn by the human user (Peeters: Col. 9 ll. 40-56 disclose the assistive device can be any network-connected device operated by the human user. Thus, includes a wearable HMD.).

As per claim 12, Wright-Akin-Hamidi-Peeters disclose the method of claim 4, wherein the flying vehicle is a human-portable device deployed by the human user (Peeters: Col. 9 ll. 40-59 disclose the assistive device can be any network-connected device operated by the human user in communication with the UAV.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Akin in view of Hamidi in further view of Hartman et al., hereinafter referred to as Hartman (US 2019/0392211 A1).

	As per claim 16, Wright-Hamidi disclose the method of claim 1, wherein the flying vehicle is configured to capture (Hamidi: Figs. 6-9 & Pgs. 271-273, section 3 discloses the geo-tagged photograph of the satellite photograph includes features and the UAV acquires UAV images.).
	However Wright-Akin-Hamidi do not explicitly disclose “near-infrared photographs and features”.
	Further, Hartman is in the same field of endeavor and teaches near-infrared photographs and features (Hartman: Paras. [0044], [0096], [0102] disclose near-infrared photographs and features.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wright-Akin-Hamidi and Hartman before him or her, to modify the UAV imaging system of Wright-Akin-Hamidi to include the near-infrared features and photographs feature as described in Hartman. The motivation for doing so would have been to improve imaging algorithms that align imagery, compute differences, and detect which features have changed by providing components that capture elements in different wavelengths. 











Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Akin in view of Hamidi in further view of Muehlfeld et al., hereinafter referred to as Muehlfeld (US 2019/0205610 A1).

	As per claim 7, Wright-Akin-Hamidi disclose the method of claim 1 (Wright: Abstract.), 
	However Wright-Hamidi do not explicitly disclose “… wherein the method further comprises detecting an error in the measured location assessed by the GPS system based on a disparity between the determined geospatial coordinate and the measured location assessed by the GPS system.”
	Further, Muehlfeld is in the same field of endeavor and teaches wherein the method further comprises detecting an error in the measured location assessed by the GPS system based on a disparity between the determined geospatial coordinate and the measured location assessed by the GPS system (Muehlfeld: Paras. [0016]-[0018] disclose detecting an error in a planted location assessed by a GPS system based on a disparity between the determined geospatial coordinate and the planted location assessed by the GPS system.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wright-Akin-Hamidi and Muehlfeld before him or her, to modify the UAV system of Wright-Akin-Hamidi to include the error detection feature as described in Muehlfeld. The motivation for doing so would have been to improve accuracy by providing enhanced synchronization that enables the ability to align images precisely with the geospatial coordinates.  







Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Akin in view of Hamidi in view of Marra et al., hereinafter referred to as Marra (US 2017/0206648 A1).

	As per claim 9, Wright-Akin-Hamidi disclose the method of claim 1, wherein automatically correlating the aerial photograph of the search region to the geo-tagged photograph of the search region includes (Wright: Paras. [0015], [0016], [0028] disclose a comparator 110 is configured to perform optical image correlation of the real-time acquired images to geodetic reference imagery of the plurality of geodetic reference images in the database 108.).
	However Wright-Akin-Hamidi do not explicitly disclose “… communicating the aerial image to a remote server, computing the automatic correlation at the remote server, and returning the computed automatic correlation to the assistive device …”.
	Further, Marra is in the same field of endeavor and teaches communicating the aerial image to a remote server, computing the automatic correlation at the remote server, and returning the computed automatic correlation to the assistive device (Marra: Paras. [0025], [0044]-[0047], [0104], [0105] disclose transmitting aerial images to a remote server (160, 750). The server (160, 750) computes automatically, the correlation and a mobile device (101, 710) which acts as the assisted device that receives the correlation.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wright-Akin-Hamidi and Marra before him or her, to modify the UAV image correlation system of Wright-Akin-Hamidi to include the remote server feature as described in Marra. The motivation for doing so would have been to improve accurate construction of images by reducing computational complexity on a single system.  




	As per claim 10, Wright-Akin-Hamidi disclose the method of claim 1, wherein automatically correlating the aerial photograph of the search region to the geo-tagged photograph of the search region includes 
	However Wright-Akin-Hamidi do not explicitly disclose “… communicating the aerial image to the assistive device and computing the automatic correlation at the assistive device.”
	Further, Marra is in the same field of endeavor and teaches communicating the aerial image to the assistive device and computing the automatic correlation at the assistive device (Marra: Paras. [0044]-[0047], [0104], [0105] disclose transmitting aerial images to a mobile device (101, 710) which acts as the assisted device that computes the automatic correlation.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wright-Akin-Hamidi and Marra before him or her, to modify the UAV image correlation system of Wright-Akin-Hamidi-Peeters to include the assisted device computing correlation feature as described in Marra. The motivation for doing so would have been to improve communication between systems by providing techniques that reduce superfluous components that increase computation time.












	As per claim 11, Wright-Akin-Hamidi disclose the method of claim 10, (Hamidi: Pgs. 271-272, section 3 discloses the geo-tagged photograph of the search region is a satellite photograph of the search region provided by the Google Earth database.).
	However Wright-Akin-Hamidi do not explicitly disclose “… wherein the assistive device is configured to download a regional image database …”.
	Further, Marra is in the same field of endeavor and teaches wherein the assistive device is configured to download a regional image database (Marra: Paras. [0079]-[0080], [0104], [0105] disclose the mobile device can receive image data from database 108 via application 302.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wright-Akin-Hamidi and Marra before him or her, to modify the UAV image correlation system of Wright-Akin-Hamidi to include the assisted device downloading feature as described in Marra. The motivation for doing so would have been to improve communication between systems by providing techniques that facilitate image collection, reviewing, and editing.
















REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to automatically geolocating a visual target, including operating a flying vehicle in a search region including the visual target.

Prior art for was found for the claims as follows:
Re. Claims 21 & 26,
Wright (EP 3133413 A2) discloses the following limitations: 
A method of automatically geolocating a visual target (Wright: Abstract.), comprising: 
affirmatively identifying a visual target in an aerial photograph of a search region captured by a flying vehicle operating in the search region, (Wright: Fig. 8. [0018], Para. [0042] discloses the SAV flying along a trajectory path that includes a visual target 804 and using its optical sensors to acquire real-time images of the target 804 along the terminal portion 812.); 
automatically correlating the aerial photograph of the search region to a geo-tagged photograph of the search region, wherein the geo-tagged photograph is labelled with pre-defined geospatial coordinates (Wright: Paras. [0015], [0016], [0028] disclose a comparator 110 is configured to perform optical image correlation of the real-time acquired images to geodetic reference imagery of the plurality of geodetic reference images in the database 108 by comparing image by image to determine whether an acquired real-time image matches a stored geodetic reference image [i.e., geo-tagged photograph] in the database 108.); 




Akin (US 2014/0279096 A1) discloses the visual target having an assistive device including a global positioning system (GPS) device (Akin: Paras. [0032]-[0033] disclose the target having a transmitting device in proximity that includes GPS.).
receiving from the assistive device a measured location assessed by the GPS device (Akin: Paras. [0032]-[0033] disclose location measured via GPS compared to geotagged images is received.).
Hamidi et al., (“Precise 3D Geo-Location of UAV Images Using Geo-Referenced Data”; Pub. 2015; Pgs. 269-275; URL: https://pdfs.semanticscholar.org/4714/233ac9d5151d5a527673a1e549335b77bb93.pdf) disclose based on such automatic correlation (i.e., geo-location process), determining a geospatial coordinate for the visual target (i.e., object) in the search region (Hamidi: Pg. 270, section 2 & 2.3 disclose accurate 3D geo-location of any object visible in the image then can be obtained using refined camera parameters following a forward geo-referencing process.).
Muehlfeld et al., (US 2019/0205610 A1) disclose detecting an error in the measured location assessed by the GPS device based on a disparity between the determined geospatial coordinate and the measured location (Muehlfeld: Paras. [0016]-[0018] disclose detecting an error in a planted location assessed by a GPS system based on a disparity between the determined geospatial coordinate and the planted location assessed by the GPS system.). 
assessing a corrective model for the measured location (Muehlfeld: Paras. [0020]-[0021] disclose assessing a corrective model for the measured location based on the image offset.).
[Claim 26]
and applying the corrective model to the measured location (Muehlfeld: Paras. [0020]-[0021] disclose applying the corrective image model to the measured location to generate a corrected measured location that corrects the detected error.).
	 
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claim 21] “… detecting an error in the measured location assessed by the GPS device based on a disparity between the determined geospatial coordinate and the measured location assessed by the GPS device …” [Claim 26] “… detecting an error in the measured location assessed by the GPS device based on a disparity between the determined geospatial coordinate and the measured location assessed by the GPS device and applying the corrective model to the measured location assessed by the GPS device to generate a corrected measured location that corrects the detected error.” These features are not found or suggested in the prior art.

Allowable Subject Matter
Claims 21-26 are allowed. Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



 










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 09-07-2022